Citation Nr: 1327798	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  09-43 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative changes, L4-5 and L5-S1 prior to May 13, 2010.

2.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative changes, L4-5 and L5-S1 since May 13, 2010.

3.  Entitlement to service connection for a cervical spine disorder, diagnosed as degenerative disc disease.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in June 2012; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.  

In January 2011, the Veteran was assigned a 40 percent rating for his low back disability effective May 13, 2010.  The increased rating constitutes a partial grant of benefits, such that the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

While the Veteran has not separately filed a formal claim for TDIU, this matter has been raised on a derivative basis, as part of his claim for a higher rating for a low back disability.  Therefore, this matter is considered before the Board, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure that there is a complete record upon which to decide the issues, so that the Veteran is afforded every possible consideration.  

Based on a review of the file, there are VA treatment records that have not been obtained.  Specifically, the May 2010 VA examiner referenced the existence of an April 2010 comprehensive evaluation of the low back pain as well as noted that the Veteran was scheduled for electromyography and nerve conduction studies at the East Orange VAMC.  Moreover, the Veteran has attested to receiving VA treatment since 1998 at East Orange, Lyons, and the Trenton Clinic; however, the current record includes records from 1999 up through June 2005 and a few in 2008.

In addition, the file includes an authorization from the Veteran to obtain records from Dr. Cline at the Trent Family Practice but it does not appear that an attempt has been made to obtain those records.  Accordingly, all relevant VA and private treatment records should be obtained and associated with the claims file.

Next, an examination should be undertaken for both the lumbar and cervical spine.  With respect to the lumbar spine, current findings are needed.  With respect to the cervical spine, the Veteran has stated that he has had neck pain since service, service treatment records show two incidences of him seeking treatment for neck pain, and he has a current diagnosis of cervical degenerative disc disease.  In addition, he has suggested a connection between his service-connected low back disability and his neck complaints.

Therefore, the evidence is sufficient to indicate there may be an association between his service and his cervical spine disability; however, an etiology opinion is needed.  Further, an opinion of whether the cervical spine disorder is due to or aggravated by a lumbar spine disability is needed.  While the Veteran is undergoing examination, the examiner should also be asked to determine whether the Veteran's service-connected disabilities render him unemployable.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from the VA New Jersey Health Care System, including East Orange, Lyons, and the Trenton Clinic for the period January 1998 to April 1999, and from June 2005 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Obtain records from the Trenton Family Practice clinic.  Note that an Authorization and Consent to Release Information is already of record.  If no records are available, that should be documented in the claims file.

3.  Schedule the Veteran for an examination.  The claims folder must be made available to the examiner and the examiner should note such review in his/her report.  All indicated tests and studies must be performed and all findings should be reported in detail.

With respect to the lumbar spine, the examiner is asked to provide current findings.

With respect to the cervical spine, the examiner is asked to determine the nature and etiology of any cervical spine disorder identified.  After a review of the claims file and a physical examination, the examiner is asked to provide the following opinions: 

* Whether it is as least as likely as not (i.e., to a degree of probability of 50 percent or more) that the cervical spine disorder had its onset during active service or is otherwise related to the Veteran's service;

* Whether it is at least as likely as not that the cervical spine disorder was caused or permanently worsened beyond its normal progress by a service-connected lumbosacral strain with degenerative changes, L4-L5 and L5-S1, and if so, to what degree.

Finally, the examiner is asked to offer an opinion as to whether impairment due to service-connected disabilities is so severe as to preclude substantially gainful employment.  

4.  Provide appropriate Veterans Claims Assistance Act notice with respect to the claim for a TDIU.  Provide the Veteran an opportunity to furnish any additional information and/or evidence pertinent to the claim for a TDIU (if the Veteran does not wish to file such a claim, he may withdraw the claim in writing).

If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  

5.  Thereafter, readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

